Citation Nr: 0321484	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  02-03 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as stress and depression.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from May 1976 to May 
1977.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for stress and 
depression.  


FINDING OF FACT

The evidence does not include a medical opinion that any 
current psychiatric disorder resulted from agitation and 
overt anxiety in February 1977 or any other event in service 
and does not show continuity of symptomatology since service.  


CONCLUSION OF LAW

A psychiatric disorder manifested by stress and depression 
was not incurred in or aggravated by active service and a 
psychosis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125(a) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The VA has fulfilled its duty to assist and inform the 
veteran in the development of the claim in compliance with 
The Veterans Claims Assistance Act of 2000.  The VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claims for 
a benefit under a law administered by the VA.  38 U.S.C.A. 
§ 5103A (West 2002).  The VA shall notify the claimant and 
the claimant's representative, if any, of the evidence that 
is necessary to substantiate the claim, which evidence the 
claimant is to provide, and which evidence the VA will 
attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  

The RO obtained the available service medical records and 
medical records from the identified health care providers, 
including VA medical records from June 1994 to April 2002.  A 
July 2002 notice from the Guam Naval Hospital confirmed that 
it had no medical records for the veteran, and an August 2002 
notice from The Center for Health Care Services confirmed 
that all records prior to 1993 had been destroyed and that 
there were no medical records for the veteran since 1993.  
The veteran and his representative filed several lay 
statements with the RO, and the veteran provided sworn 
testimony at the June 2002 regional office hearing.  The RO's 
July 2001 and November 2001 letters and a March 2002 phone 
call, which was documented in a March 2002 phone contact 
report, informed the veteran of the applicable laws and 
regulations, including applicable provisions of The Veterans 
Claims Assistance Act of 2000, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  In these documents, VA informed the 
veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from the identified private health care 
providers.  The veteran was informed that it was his 
responsibility to identify health care providers with 
specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claim.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
told which party was responsible for obtaining specific types 
of evidence, provided ample opportunity to submit such 
evidence, and VA has obtained such evidence or confirmed its 
unavailability.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  

For the veteran to establish service connection for a 
psychiatric disorder manifested by stress and depression, the 
evidence must demonstrate that the disorder was contracted in 
the line of duty coincident with military service, or if pre-
existing such service, was aggravated therein.  38 U.S.C.A. 
§§ 1131, 1153, 5107; 38 C.F.R. §§ 3.303, 3.306.  

To establish direct service connection, the veteran must 
provide evidence of a current psychiatric disorder, show in-
service diagnosis or treatment, and provide a nexus opinion 
by a medical professional relating a current psychiatric 
disorder to active service.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Presumptive service connection is also 
available for a chronic psychosis, such as depression, if the 
veteran proves that it manifested to a compensable degree 
within one year from the date of separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§ 3.307(a)(3), 3.309(a).  

Certainly, the veteran has shown that he has a current 
psychiatric disability, according to the DSM-IV.  A valid 
claim requires proof of a present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see 38 C.F.R. 
§ 4.125(a).  VA Axis I diagnoses from June 1994 to April 2002 
included alcohol dependence, cocaine dependence, depression, 
polysubstance dependence, and substance-induced psychosis.  
In addition to alcohol and cocaine, the veteran's 
polysubstance dependence involves heroine, LSD, and crack.  
The veteran has also consistently asserted that he 
experiences current, continuous stress, which he contends 
manifests as alcohol and cocaine dependence.  The evidence 
does reflect that he currently has some type of psychiatric 
disorder.  

Service medical records document that the veteran's 
psychiatric health was normal and that he denied a history of 
depression, excessive worry, or nervous trouble of any sort 
at an April 1976 enlistment examination.  In a single episode 
in service, the veteran was agitated and overtly anxious in 
February 1977.  The diagnosis was an inadequate personality 
unsuitable for service and recommendation of an 
administrative separation from service, which then occurred 
in May 1977.  While the service medical records reflect a 
personality disorder, compensation benefits are not payable 
for such disorders.  However, the veteran's symptoms of 
agitation and anxiety could be indicative of the presence of 
some other psychiatric disorder as well.  

Direct service connection cannot be granted because the 
claims folder does not include a medical opinion that any 
current psychiatric disorder resulted from agitation and 
overt anxiety in February 1977 or any other event in active 
service.  See Hickson, 12 Vet. App. at 253.  Instead, the 
August 2001 VA examiner opined that the veteran's current 
psychiatric problems were due to post-service polysubstance 
abuse.  Direct service connection may be granted only when a 
disability was incurred or aggravated in the line of duty and 
not as the result of the veteran's own willful misconduct or 
abuse of alcohol or drugs.   38 C.F.R. § 3.301(a) (2002).  

Presumptive service connection cannot be granted because a 
psychosis did not manifest in the first year after the 
veteran's separation from service.  Nor can the veteran show 
continuity of symptomatology since service, which is required 
where a diagnosis of chronicity may be legitimately 
questioned.  Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
After the single episode of agitation and overt anxiety in 
service in February 1977, the next diagnosis or treatment for 
a psychiatric disability appeared in June 1994, over fifteen 
years after service.  With such a large gap in symptomatology 
since service, presumptive service connection cannot be 
established.  

The evidence is against the claim, and entitlement to service 
connection must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  




ORDER

Entitlement to service connection for a psychiatric disorder, 
claimed as stress and depression, is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

